DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on August 2nd, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Examiner’s Amendment
3.	Authorization for this examiner’s amendment was given in an interview with Alan M. Lenkin on September 8, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Claim 1 line 5 change “through first BEOL sideline traces,” to “through first BEOL sideline traces, each of which extends perpendicular to the first portion of the first BEOL interconnect trace,



Change Claim 14 to:
14.	A method for fabricating a main capacitor coupled to tuning capacitors, comprising:
forming a first plate of the main capacitor composed of a first back-end-of-line (BEOL) metallization layer;
depositing a first BEOL interconnect trace to form first plates of the tuning capacitors coupled to the first plate of the main capacitor through first BEOL sideline traces, each of which extends perpendicular to the first plates of the tuning capacitors
depositing an insulator layer on the first plate of the main capacitor and the first plates of the tuning capacitors;
depositing a second BEOL metallization layer on the insulator layer to form a second plate of the main capacitor and second BEOL interconnect traces on the insulator layer to form second plates of the tuning capacitors; and
forming first vias coupled to the second plate of the main capacitor, and forming second vias coupled to via capture pads of the tuning capacitors which are coupled to the second BEOL interconnect traces.

Change Claim 18 to:
18.	The method of claim 15, further comprising:

forming one of the second vias coupled to the first via capture pad; and
forming a third BEOL metallization layer on the first vias and the one of the second vias.



Change Claim 19 to:
19.	The method of claim 15, further comprising:

forming one of the second vias coupled to the second via capture pad; and
forming a third BEOL metallization layer on the first vias and the one of the second via.


Allowable Subject Matter
4.	Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a first tuning capacitor comprising a first portion of a first BEOL interconnect trace coupled to the first plate of the main capacitor through first BEOL sideline traces, each of which extends perpendicular to the first portion of the first BEOL interconnect trace, a first insulator layer on a surface and sidewalls of the first portion of the first BEOL interconnect trace, and a second BEOL interconnect trace on a surface and sidewalls of the first insulator layer; and a first via capture pad coupled to the second BEOL interconnect trace of the first tuning capacitor” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.



Claim 14, “depositing a first BEOL interconnect trace to form first plates of the tuning capacitors coupled to the first plate of the main capacitor through first BEOL sideline traces, each of which extends perpendicular to the first plates of the tuning capacitors … forming first vias coupled to the second plate of the main capacitor, and forming second vias coupled to via capture pads of the tuning capacitors which are coupled to the second BEOL interconnect traces” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 14 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) is provided:
20210118618 (Fig. 4); 20200006303 (Fig. 16); 20180054177 (Figs. 3, 5); 20180083588 (Fig. 1B, 5A); 2015022938 (Fig. 1); 20150200245 (Fig. 5B, 11A); 20110298554 (Fig. 4); US 6,407,419 (Fig. 6); US 6,285,050 (Fig. 2); US 5,717,236 (Fig. 10)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818